Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed on 11/19/2020.
Application claims a FP date of 06/07/2018

Response to Arguments
Applicant’s remarks and Amendments fully considered and are persuasive.  In view of the Amendments all Rejection and objections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given via email sent by James L. Livingston on January 12, 2021.
9 with the following:
9.	(Currently Amended) A server configured to provide customized camera quality setting information for an electronic device, the server comprising:
a communication module;
a memory; and
a processor configured to: 
execute an application for obtaining an image using a camera of the electronic device, wherein the application is stored in the memory,
obtain information regarding one or more images selected by a user of the electronic device, based on a current setting of the camera, by the executed application,
identify preference information regarding a camera setting of the electronic device based on the information regarding the one or more images, and
provide a plurality of parameter sets based on the preference information by analyzing user preference information and assigning weights to the plurality of parameter sets accordingly to the electronic device via the communication module to enable the electronic device to provide, in a preview, a corrected image resulting from applying at least part of the plurality of parameter sets to a captured image in real time by the executed application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 9 and 13 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an electronic device comprising a camera, or a server configured to provide customized camera quality setting information for an electronic device, the server comprising a communication module or a method of controlling an electronic device configured to provide a quality-customized image as recited in “identify a plurality of parameters sets for image correction, wherein the plurality of parameters sets are received from an external device using the communication module, 
obtain the image using the camera, based on a current setting of the camera, by executed application,
provide, in a first preview, the image obtained based on the current setting of the camera, using the display by the executed application,
generate a first corrected image to which a first parameter set among a plurality of parameter sets is applied, using the image,
obtain a priority of the plurality of parameters sets by analyzing user preference information and assigning weights to the plurality of parameters sets accordingly, and
during at least part of providing the first preview, provide, in a second preview, the first corrected image and the second corrected image according to the priority in real time by the executed application” as combined with other limitations in claims 1, 9 and 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PADMA HALIYUR/Primary Examiner, Art Unit 2698